Name: Commission Regulation (EEC) No 1632/92 of 25 June 1992 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26. 6. 92 Official Journal of the European Communities No L 171 /9 COMMISSION REGULATION (EEC) No 1632/92 of 25 June 1992 fixing the import levies on frozen sheepmeat and goatmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 1 741 /91 (2), and in particular the Article 10 thereof, Whereas the import levies on frozen sheepmeat and goat ­ meat were fixed by Commission Regulation (EEC) No 456/92 (3), as last amended by Regulation (EEC) No 1372/92 0 ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 456/92 to the quota ­ tions and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The import levies on frozen sheepmeat and goatmeat shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 6 July 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 June 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 289, 7. 10 . 1989, p. 1 . (2) OJ No L 163, 26. 6. 1991 , p. 41 . O OJ No L 52, 27. 2. 1992, p. 37. (4) OJ No L 145, 27. 5. 1992, p. 98 . No L 171 /10 Official Journal of the European Communities 26. 6. 92 ANNEX to the Commission Regulation of 25 June 1992 fixing the import levies on frozen sheepmeat and goatmeat (') (2) (ECU/100 kg) CN code Week No 27 from 6 to 12 July 1992 Week No 28 from 13 to 19 July 1992 Week No 29 from 20 to 26 July 1992 Week No 30 from 27 July to 2 August 1992 0204 30 00 137,275 130,338 127,473 126,093 0204 41 00 137,275 130,338 127,473 126,093 0204 42 10 96,093 91,237 89,231 88,265 0204 42 30 151,003 143,372 140,220 138,702 0204 42 50 178,485 169,439 165,715 163,921 0204 42 90 178,458 169,439 165,715 163,921 0204 43 00 249,841 237,215 232,001 229,489 0204 50 51 137,275 130,338 127,473 126,093 0204 50 53 96,093 91,237 89,231 88,265 0204 50 55 151,003 143,372 140,220 138,702 0204 50 59 178,458 169,439 165,715 163,921 0204 50 71 178,458 169,439 165,715 163,921 0204 50 79 249,841 237,215 232,001 229,489 (') The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85, (EEC) No 715/90 and (EEC) No 753/90 and Commission Regulations (EEC) No 19/82, (EEC) No 3652/89, (EEC) No 3989/89, (EEC) No 479/90 and (EEC) No 952/90 . 0 No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC.